DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/12/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018/045752 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/05/2020 and 12/15/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Regarding Claims 1-8:
	The instant claim set incorrectly capitalizes the word “droop” in each claim. 
Regarding Claims 1 and 5:
Claim language “…set a Droop amount set value of the stand smaller toward rear stage” (Claims 1 and 5; lines 5-6 in each) is grammatically incorrect. It is interpreted that Applicant claims a droop value is set according to the position of rollers in the rolling mill.  
Regarding Claims 2-3 and 6-7:
Claim language “to suppress difference between” (Claims 2 and 6, lines 3-4; Claims 3 and 7, lines 2-3) is grammatically incorrect.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are outlined below in claims 1-8.
Regarding Claims 1-8:
“a speed command output unit configured to temporarily output”, (Line 2 of claims 1 and 3; Line 3 of claim 2).
“a droop amount setting unit configured to set”, (Line 5 of claims 1 and 5; Line 6 of claims 2, 3, 6 and 7; Line 2 of claims 4 and 8). 
“a torque command output unit configured to temporarily output”, (Line 2 of claims 5 and 7; Line 3 of claim 6). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-3 and 5-7:
Claim language “a speed command output unit” and “a torque command output unit” are unclear since no supporting equivalent structure of the units are disclosed. Paragraphs 0037-0039 discloses generically that “functions of the control apparatus” are implemented by software, firmware or a combination thereof. However, the disclosure fails to particularly point out if the said functions of the control apparatus are the speed command output unit or the torque command output unit. As such, the metes and bounds of the claimed limitations cannot be reasonably determined. For the purposes of examination, it is interpreted that any components of a control apparatus which output speed, or torque, commands in the prior art, read on the claimed limitations. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1-3 and 5-7:
	Claim language “a speed command output unit configured to…” and “a torque command output unit configured to” are interpreted to be directed to structure which performs computer implemented actions such as “suppress [a] difference between a tension response value and a tension reference value” as in claims 2, 3, 6 and 7, or “output a speed [or torque] command value before a tandem rolling mill is activated” as in claims 1 and 5. However, there is no written description providing equivalent structure capable of performing the claimed functions and further there are no recitations of an algorithm or steps/procedure for performing the computer functions. The claims lack written description since the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or results are achieved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102()() as being anticipated by Zhao, Yun-tao (CN108213078A) hereinafter referred to as “Zhao”.
Regarding Claim 1:
Zhao discloses a control apparatus of a tandem rolling mill, comprising a speed command output unit (Paragraph 0013; PLC control system) configured to temporarily output a speed command value to 

    PNG
    media_image1.png
    295
    846
    media_image1.png
    Greyscale

Regarding Claim 2:
Zhao discloses the control apparatus of the tandem rolling mill according to claim 1 and further discloses wherein the speed command output unit (Paragraph 0013; PLC control system) outputs the speed command value to suppress difference between a tension response value and a tension reference value (Paragraph 0045; the load balancing causes the speed difference of rollers to be such that tension of the material approaches a certain tension value, or reference value) of the rolled material (Annotated in Fig 4 above) between the adjacent stands (Fig 4 – 3 stands are shown; items 12/13, 14 and 15/16) after the tandem rolling mill is started, and the Droop amount setting unit (Paragraph 0024; the output 
Regarding Claim 3:
Zhao discloses a control apparatus of a tandem rolling mill, comprising a speed command output unit (Paragraph 0013; PLC control system) configured to output a speed command value to suppress difference between a tension response value and a tension reference value (Paragraph 0045; the load balancing causes the speed difference of rollers to be such that tension of the material approaches a certain tension value, or reference value) of a rolled material (Annotated in Fig 4 above) between adjacent stands (Fig 4 – 3 stands are shown; items 12/13, 14 and 15/16) after a tandem rolling mill in a state where a plurality of stands each sandwich the rolled material is started (Paragraph 0012-0013; the material is fed through rolls before activating the mill, then the speed command is output) and a Droop amount setting unit (Paragraph 0024; the output speed command is read by integral components and multiplied by a coefficient to yield an adjustment coefficient for regulation when the speed command is output from speed regulators) configured to vary a Droop amount (Paragraph 0039; the adjustment coefficient, or droop amount set value, is according to position and function of each roller) of each of the plurality of stands based on a speed (Paragraph 0039; the adjustment coefficient is multiplied by the 
Regarding Claim 5:
Zhao discloses a control apparatus of a tandem rolling mill, comprising a torque command output unit (Paragraph 0040; proportional integral controller and torque regulator) configured to temporarily output a torque command value (Paragraph 0040-0041; the proportional integral controller sets the torque values to each roller temporarily then adjusts the torque when the work piece is loaded and tensioned before normal operating conditions)  to each of a plurality of stands (Fig 4 – 3 stands are shown; items 12/13, 14 and 15/16) before a tandem rolling mill is activated while in a state where a rolled material (Annotated in Fig 4 above) is sandwiched between the plurality of stands, and a Droop amount setting unit (Paragraph 0040, line 267; the integral component of the controller sets the adjustment coefficient) configured to set a Droop amount set value (Paragraph 0040, line 267; the adjustment coefficient) of the stand smaller toward rear stage of the plurality of stands (Paragraph 0039; the adjustment coefficient, or droop amount set value, is according to position and function of each roller), during a period in which the torque command output unit temporarily outputs the torque command value.
Regarding Claim 6:
Zhao discloses the control apparatus of the tandem rolling mill according to claim 5, and further discloses wherein the torque command output unit (Paragraph 0040; proportional integral controller 
Regarding Claim 7:
Zhao discloses a control apparatus of a tandem rolling mill, comprising a torque command output unit (Paragraph 0040; proportional integral controller and torque regulator) configured to output a torque command value to suppress difference between a tension response value and a tension reference value (Paragraph 0045; the load balancing sets and adjusts the speed, and therefore torque due to their inverse relationship, difference of rollers to be such that tension of the material approaches a certain tension value, or reference value) of a rolled material (Annotated in Fig 4 above) between adjacent stands (Fig 4 – 3 stands are shown; items 12/13, 14 and 15/16) after a tandem rolling mill in a state where a plurality of stands each sandwich the rolled material is started, and a Droop amount .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Yun-tao (CN108213078A) in view of Goto, Shunji et al (JPH09285808A) hereinafter referred to as “Goto”.
Regarding Claim 4:
Zhao discloses the control apparatus of the tandem rolling mill according to claim 1, and further discloses wherein the Droop amount setting unit (Paragraph 0040, line 267; the integral component of the controller sets the adjustment coefficient) sets, as the Droop amount set value (Paragraph 0039; the adjustment coefficient), a value that is obtained by multiplying a value by a gain (Paragraph 0024; signal is multiplied by adjustment coefficient) until tension control is started (Paragraph 0027; tension control 
However, Zhao is silent to obtaining a droop amount set value from a droop amount table.
Goto teaches an apparatus for simultaneous control of a tandem roller and method therefor wherein a drooping characteristic constant is set for the drive motors. Goto further teaches obtaining a droop amount set value from a droop amount table (Paragraph 0007, droop amount set value DRi is set by a constant table).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify selecting the adjustment coefficient of Zhao from a droop amount table of constants for setting the drooping characteristic constant in order to provide a speed control method capable of performing stable drooping characteristic control as taught by Goto
Regarding Claim 8:
Zhao discloses the control apparatus of the tandem rolling mill according to claim 5, and further discloses wherein the Droop amount setting unit (Paragraph 0040, line 267; the integral component of the controller sets the adjustment coefficient) sets, as the Droop amount set value (Paragraph 0039; the adjustment coefficient), a value that is obtained by multiplying a value by a gain (Paragraph 0024; signal is multiplied by adjustment coefficient) until tension control is started (Paragraph 0027; tension control is achieved through applying the droop function) after the tandem rolling mill is started, the value obtained from the Droop amount table being varied (Paragraph 0039; the adjustment coefficient is 
However, Zhao is silent to obtaining a droop amount set value from a droop amount table.
Goto teaches an apparatus for simultaneous control of a tandem roller and method therefor wherein a drooping characteristic constant is set for the drive motors. Goto further teaches obtaining a droop amount set value from a droop amount table (Paragraph 0007, droop amount set value DRi is set by a constant table).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify selecting the adjustment coefficient of Zhao from a droop amount table of constants for setting the drooping characteristic constant in order to provide a speed control method capable of performing stable drooping characteristic control as taught by Goto

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725